Title: [Diary entry: 1–27 September 1769]
From: Washington, George
To: 


               
                  Septr. 1st. Finished Sowing Wheat at my Mill Plantation in all Bushels
                  75.
               
               
                  4. Finished Sowing Wheat at Muddy hole with
                  96
               
               
                  11. Began to get Fodder at the Mill.
                  
               
               
                  12. Sowed all the Corn ground at Doeg Run withWheat except some of the Swamps which were left for Barley
                  65½
               
               
                  Began to get Fodder at Muddy hole.
                  
               
               
                  14. Finished sowing Corn Gd. Wheat in the Neck.
                  
               
               
                  15. Began to get Fodder there.
                  
               
               
                  27. Finished sowing the Fallowed Gd. in the Neck with Bushels
                  151
               
               
                  which makes in all sowed there
                  387½
               
               
                  Finished getting Fodder at the Mill.
                  
               
            